Citation Nr: 0000988	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  96-29 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Evaluation of left ear hearing loss, currently evaluated 
as noncompensably disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 28, 1985, to 
October 31, 1994.  He also had 11 years, 1 month, and 25 days 
of active service prior to November 28, 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the RO 
that, among other things, denied a claim of entitlement to 
service connection for right ear hearing loss.  The RO also 
granted a claim of entitlement to service connection for left 
ear hearing loss and assigned a noncompensable evaluation, 
effective from the day following the veteran's separation 
from service.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) recently held that an 
appeal from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issue on appeal as a claim for a higher evaluation of an 
original award.

(The issue of an evaluation of service-connected left ear 
hearing loss will be addressed in the REMAND that follows the 
decision below.)


FINDING OF FACT

No competent medical evidence has been presented to show that 
the veteran currently has a right ear hearing loss disability 
by VA standards.


CONCLUSION OF LAW

The claim of service connection for right ear hearing loss is 
not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. § 3.385 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

The Court has held that competent evidence pertaining to each 
of three elements must be submitted in order to make a claim 
of service connection well grounded.  There must be competent 
(medical) evidence of a current disability, competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service, and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  This third element may be established by 
the use of statutory presumptions.  38 C.F.R. §§ 3.307, 3.309 
(1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Epps v. Gober, 126 F.3d at 1468.

For the purposes of applying the laws as administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  

The veteran claims that his right ear hearing loss is the 
result of exposure to acoustic trauma from the many rounds he 
fired as an artillery man in service.  Nevertheless, in the 
present case, the Board finds that the veteran's claim of 
service connection for right ear hearing loss is not well 
grounded.  No competent medical evidence has been presented 
to show that he currently has a right ear hearing loss 
disability as defined by VA standards.  

The veteran's service records indicate that his military 
occupational specialty was a field artillery cannoneer.  His 
service medical records include a July 1974 enlistment 
examination, when audiometry revealed puretone thresholds of 
5 decibels in the right ear at 500, 1000, 2000, 3000, and 
4000 Hz.  In July 1975, audiometry revealed puretone 
thresholds of 5, 5, 0, 0, and 0 decibels in the right ear at 
500, 1000, 2000, 3000, and 4000 Hz, respectively.  A May 1978 
reenlistment examination report shows that audiometry 
revealed puretone thresholds of 10, 10, 5, 5, and 5 decibels 
in the right ear at 500, 1000, 2000, 3000, and 4000 Hz, 
respectively.  In March 1988, audiometry revealed puretone 
thresholds of 5, 10, 10, 5, and 20 decibels in the right ear 
at 500, 1000, 2000, 3000, and 4000 Hz, respectively.  In 
January 1993, audiometry revealed puretone thresholds of 20, 
5, 0, 5, and 25 decibels in the right ear at 500, 1000, 2000, 
3000, and 4000 Hz, respectively.  In February 1994, 
audiometry revealed puretone thresholds of 0, 10, 10, 10, and 
25 decibels in the right ear at 500, 1000, 2000, 3000, and 
4000 Hz, respectively.  A June 1994 retirement examination 
report shows that audiometry revealed puretone thresholds of 
0, 5, 0, 5, and 10 decibels in the right ear at 500, 1000, 
2000, 3000, and 4000 Hz, respectively.  

At a May 1995 VA audiological evaluation, puretone thresholds 
were 10, 10, 15, and 30 decibels in the right ear at 1000, 
2000, 3000, and 4000 Hz, respectively.  Speech recognition 
ability of 100 percent in the right ear was noted.  The 
examiner noted that the right ear showed normal sensitivity 
for puretones at all frequencies except for very mild 
impairment at 4000 Hz and moderate impairment at 8000 Hz.

At an April 1997 VA audiological evaluation, puretone 
thresholds were 10, 10, 10, and 35 decibels in the right ear 
at 1000, 2000, 3000, and 4000 Hz, respectively.  Speech 
recognition ability of 94 percent in the right ear was noted.  
The examiner noted that right ear hearing was normal from 250 
Hz through 3000 Hz with a mild to moderate sensorineural 
hearing loss from 4000 Hz through 8000 Hz.

The veteran's service medical records reflect that his right 
ear hearing was normal in July 1974.  The records show that 
he began to have elevated puretone thresholds in the right 
ear, beginning in January 1993, when audiometry revealed a 
puretone threshold of 25 decibels at 4000 Hz in his right 
ear.  In February 1994, audiometry also revealed a puretone 
threshold of 25 decibels at 4000 Hz in the right ear.  The 
Court has held that hearing impairment is deemed present when 
an auditory threshold is greater than 20 decibels.  Hensley 
v. Brown, 5 Vet. App. 155, 158 (1993).  

Nevertheless, the Board notes that, although increased 
thresholds in the veteran's right ear were noted in service 
in January 1993 and February 1994 showing right ear hearing 
impairment, none of the examination reports of record shows 
that the veteran met the requirements of 38 C.F.R. § 3.385.  
VA audiological evaluations, conducted in May 1995 and, most 
recently in April 1997, show that the veteran's right ear 
hearing also does not meet the criteria set forth in 38 
C.F.R. § 3.385, i.e., he does not have a right ear hearing 
loss disability by VA standards.  

The Board has taken into consideration the veteran's written 
statements and testimony regarding his right ear hearing loss 
problems, but no current finding of hearing loss as set forth 
in 38 C.F.R. § 3.385 has been provided by one competent to do 
so.  In short, while the veteran is competent to provide 
information regarding the symptoms he currently experiences 
and has experienced since military service, he has not been 
shown competent to conclude that he has a right ear hearing 
loss disability by VA standards.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993); Espiritu, 2 Vet. App. at 494-95.  Consequently, 
absent the presentation of competent medical evidence of 
current disability, the veteran's claim may not be considered 
well grounded and must be denied. 

The Board also notes that it has been contended on the 
appellant's behalf that the Board should determine whether 
the RO complied with M21-1, Part III,  1.03(a) (Change 50) 
(Feb. 23, 1996) and M21-1, Part VI,  2.10(f) (Change 48) 
(Aug. 5, 1996).  The provisions of M21-1 Part VI,  2.10(f) 
provide that "the duty to assist will prevail while 
development is undertaken."  A careful reading of this 
provision clearly shows the initiation of this 
"development" is predicated on the claim being 
"potentially plausible on a factual basis."  Essentially, 
"potentially plausible on a factual basis" means the claim 
is well grounded.  Epps, supra.  Consequently, development is 
undertaken pursuant to M21-1 Part VI,  2.10(f) only after 
the appellant has presented a well-grounded claim.  As the 
appellant has not done so here, M21-1 Part VI,  2.10(f) is 
not applicable to his case.
M21-1 Part III,  1.03(a) provides that "[b]efore a decision 
is made about a claim being well-grounded, it will be fully 
developed."  However, only when a claim is well grounded 
does VA have an obligation to assist the claimant in 
"developing the facts pertinent to the claim." Robinette v. 
Brown, 8 Vet. App. 69, 77-74 (1995) (emphasis added) 
(referring to evidentiary development required by the duty to 
assist under 38 U.S.C.A. § 5107(a)); Epps, supra; Beausoleil 
v. Brown, 8 Vet. App. 459, 465 (1996).  In contrast to the 
evidentiary development referred to in 38 U.S.C.A. § 5107(a), 
the provisions of M21-1, Part III,  1.03(a) refer to 
development of the claim.  The requirement to fully develop a 
claim - as compared to development of the evidence underlying 
the claim - merely demands that VA ensure that the appellant 
has not filed a defective or incomplete application.  See 
38 U.S.C.A. § 5103 (West 1991); Robinette, 8 Vet. App. at 78.  
See 38 C.F.R. §§ 3.1(p), 3.160(a) (defining a claim as an 
application for VA benefits); see also M21-1, Part III,  
1.01(a) (discussing development of pertinent facts 
"concerning a well-grounded claim"); M21-1, Part VI,  
2.10(f) (discussed, supra); compare M21-1, Part III,  
2.01(c) (during initial screening stage of claims processing, 
the RO shall review all applications and evidence immediately 
to determine if "a claim" is incomplete and requires 
"further development").  Indeed, M21-1, Part III,  1.03(a) 
relies upon Grottveit, supra, in which the Court stated that, 
"[i]f the claim is not well grounded, the claimant cannot 
invoke the VA's duty to assist [under 38 U.S.C.A. § 5107(a)] 
in the [evidentiary] development of the claim."  Grottveit, 
5 Vet. App. at 93, citing 38 U.S.C.A. § 5107(a).  Therefore, 
until an appellant has submitted a well-grounded claim, VA is 
under no duty to assist the appellant in establishing the 
evidentiary elements of his claim.  Morton v. West, 12 Vet. 
App. 477 (1999).  

In other words, the requirement to "fully develop" a claim 
pursuant to M21-1, Part III,  1.03(a) is not identical to 
the duty to assist which arises after a well-grounded claim 
has been submitted; instead, it appears merely to reiterate 
the duty to inform under 38 U.S.C.A. § 5103.  Consequently, 
ensuring that a claim is "fully developed" under M21-1 Part 
III,  1.03(a) means that, where the appellant's application 
for benefits is incomplete, VA shall notify the appellant of 
the evidence necessary to complete the application.  Id. at 
80.  As there is no indication in the present case that the 
appellant's application is incomplete, or that he is aware of 
evidence which would render his claim well grounded, the 
Board finds that the RO complied with 38 U.S.C.A. § 5103 and 
 1.03(a).


ORDER

Service connection for right ear hearing loss is denied.


REMAND

During the course of the veteran's appeal, the criteria for 
evaluating hearing impairment were revised.  The new criteria 
have been in effect since June 10, 1999.  62 Fed. Reg. 
25,202-25,210 (May 11, 1999).  According to the Court, when a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should be applied unless Congress and/or the VA 
Secretary provide otherwise.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  Because Congress or the 
Secretary has not provided otherwise in this particular 
instance, the Board concludes that the veteran should be 
afforded the opportunity to have his claim reviewed under the 
most favorable version of the applicable rating criteria.

The Court has also held that, when the Board proposes to 
address in its decision a question that has not yet been 
specifically addressed by the RO, the Board must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on the question, whether 
he has been given an adequate opportunity to actually submit 
such evidence and argument, and whether the statement of the 
case (SOC) fulfills the regulatory requirements.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. § 19.29 (1999).  
If not, the matter must be remanded to the RO to avoid 
prejudice to the claimant.

The veteran in this case has not yet been notified of the 
change in applicable law.  Because he has not had an 
opportunity to present evidence and/or argument on the 
application of the new rating criteria, and because the SOC 
and supplemental statement of the case (SSOC) issued to him 
did not contain a summary of the new criteria, with 
appropriate citations, and a discussion of whether the new 
criteria affect his claim, the Board will remand the claim to 
avoid the possibility of prejudice.  38 C.F.R. §§ 3.327, 4.2, 
19.9 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:


1.  The RO should ask the veteran to 
provide information regarding any 
evidence of recent treatment for service-
connected left ear hearing loss that has 
not already been made part of the record, 
and should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1999).  

2.  The RO should then schedule the 
veteran for a VA audiological examination 
to assess the current severity of his 
service-connected left ear hearing loss.  
The RO should provide the examiner with a 
copy of the old and new rating criteria 
for evaluating hearing impairment, and 
findings should be made so that both the 
old and the new rating criteria may be 
applied.  The claims folder, with any 
evidence obtained pursuant to the request 
above, must be reviewed by the examiner 
in conjunction with the examination.

3.  The RO should then re-adjudicate the 
claim based on both the old and new 
criteria for rating hearing impairment, 
with application of those criteria that 
are more favorable to the veteran.  If 
the benefit sought is denied, a SSOC 
should be issued, which includes a 
reference to the new rating criteria for 
hearing loss.  If the veteran does not 
appear for an examination, without good 
cause, the SSOC should include reference 
to the provisions of 38 C.F.R. § 3.655 
(1999).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



